Case 8:20-cv-00769-JVS-KES Document 69 Filed 12/04/20 Page 1 of 2 Page ID #:736



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12

13   AMY JINE and ANA BIOCINI, on          Case No. 8:20-cv-00769-JVS-KES
     behalf of themselves and all others
14   similarly situated,                   JUDGMENT
15                 Plaintiffs,
           v.
16
     OTA FRANCHISE
17   CORPORATION, et al.,
18               Defendants.
19

20

21

22

23

24

25

26

27

28


     Judgment; Case No. 8:20-cv-00769-JVS (KESx)
Case 8:20-cv-00769-JVS-KES Document 69 Filed 12/04/20 Page 2 of 2 Page ID #:737



 1         This matter comes before the Court on Plaintiffs’ Motion for Order
 2   Dismissing Action With Prejudice and Entering Judgment. Upon consideration of
 3   the request and the entire record in this action, it is hereby ORDERED,
 4   ADJUDGED, and DECREED that:
 5         1.    Judgment is entered against Plaintiffs Amy Jine and Ana Biocini’s
 6   claims in favor of Defendants OTA Franchise Corporation, Newport Exchange
 7   Holdings, Inc., NEH Services, Inc., Eyal Shahar, and Samuel R. Seiden
 8   (collectively, “Defendants”) based on the Court finding that the dispute is
 9   arbitrable. See Civil Minutes – General (Sept. 11, 2020), ECF No. 45 (order
10   compelling arbitration).
11         2.    This Court hereby dismisses this action on the merits with prejudice
12   against the Defendants, with each party to bear its own attorneys’ fees and costs.
13

14   IT IS SO ORDERED, ADJUDGED, and DECREED.
15

16

17

18   Dated: December 04, 2020              ______________________________
19                                              James V. Selna
                                                United States District Judge
20

21

22

23

24

25

26

27

28

     [Proposed] Judgment; Case No. 8:20-cv-00769-JVS (KESx)                               1
